FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     March 9, 2022




In the Court of Appeals of Georgia
 A21A1514. LANGFORD v. GEORGIA DEPARTMENT OF
     COMMUNITY HEALTH et al.

      PHIPPS, Senior Appellate Judge.

      Caleb Langford appeals from the trial court’s order dismissing his claims

against the Georgia Department of Community Health (“DCH”) for failure to comply

with the ante litem notice requirements of the Georgia Tort Claims Act (“GTCA”),

OCGA § 50-21-20 et seq. Langford contends that (1) DCH’s motion to dismiss was

moot because he settled his case with DCH; and (2) the trial court erred in finding

that Langford did not comply with the procedural requirements of OCGA § 50-21-26

(a). Finding no error, we affirm.
      On October 15, 2018, Langford was in an automobile accident with an

employee of DCH. Langford sent an ante litem notice1 to the Risk Management

Division of the Georgia Department of Administrative Services (“DOAS”) several

months later that contained a settlement offer of $25,000. The notice stated, in

relevant part, “this claim arises from a motor vehicle accident . . . between Risk

Management’s insured and . . . Caleb Langford.” Nothing in the notice identified

DCH as the state government entity at issue or indicated that Langford was sending

a copy of the notice to DCH.

      After DOAS received the ante litem notice, a DOAS litigation specialist e-

mailed Langford’s counsel to inform him that DOAS “will accept [his] client’s

demand for $25,000 to settle this matter.” In a subsequent e-mail, the litigation

specialist forwarded Langford’s counsel a draft release. In response, Langford’s

counsel explained that Langford could not sign the draft release that was provided

and requested a limited liability release in its place. The litigation specialist informed




      1
        The August 2019 letter identifies itself not as an ante litem notice, but rather
as a demand for settlement, but we assume, for purposes of the appeal, that it would
have been sufficient to constitute an ante litem notice had it complied with the
applicable statutory provisions discussed below.

                                            2
Langford’s counsel that the matter could not be settled if there was any change to the

language of the draft release provided by DOAS.

      Langford thereafter sued DCH for various tort claims arising from the car

accident.2 DCH moved to dismiss the case for (as relevant here) lack of subject matter

jurisdiction. DCH argued, among other things, that (1) Langford’s ante litem notice

was deficient because it failed to identify the “state government entity” involved as

required by OCGA § 50-21-26 (a) (5) (A), and (2) Langford failed to send or deliver

a copy of the notice to DCH as required by OCGA § 50-21-26 (a) (2).3

      Langford then filed an amended complaint, alleging that DCH had entered into

a binding, pre-suit contract to settle the case. DCH filed a motion to dismiss the

contract claim, denying that the parties had entered into a valid, enforceable

settlement agreement. At a hearing on DCH’s motions to dismiss, Langford’s counsel

agreed to the dismissal of the contract claim. At the end of the hearing, the trial court



      2
       Langford also sued the DCH employee involved in the accident and the State
of Georgia, but the trial court dismissed those defendants, and Langford does not
challenge their dismissals on appeal.
      3
        As discussed more fully in Division 2, the GTCA provides a limited waiver
of the State’s sovereign immunity, see OCGA § 50-21-23, but to receive this waiver
of immunity a GTCA claimant must comply with, among other things, the ante litem
notice provisions of OCGA § 50-21-26.

                                           3
also dismissed Langford’s tort claims on the grounds that his ante litem notice “did

not name [DCH], and it was not sent to [DCH].” The trial court entered a written

order several days later dismissing Langford’s lawsuit. This appeal followed.

      “We review de novo a trial court’s ruling on a motion to dismiss based on

sovereign immunity grounds, which is a matter of law. Factual findings are sustained

if there is evidence supporting them, and the burden of proof is on the party seeking

the waiver of immunity.” Brown v. Bd. of Regents of Univ. System of Ga., 355 Ga.

App. 478, 479 (844 SE2d 544) (2020) (citation and punctuation omitted).

      At the outset, we note that Langford’s initial brief fails to comply with this

Court’s rules. Most significantly, although Langford enumerates two errors, his brief

contains only one unnumbered argument apparently intended to cover both

enumerations. See Court of Appeals Rule 25 (c) (1) (“The sequence of arguments in

the briefs shall follow the order of the enumeration of errors, and shall be numbered

accordingly.”). Consequently, it is difficult to discern the nature and merit of his

arguments.

      Our requirements as to the form of appellate briefs were created not to
      provide an obstacle, but to aid parties in presenting their arguments in
      a manner most likely to be fully and efficiently comprehended by this



                                         4
      Court; a party will not be granted relief should we err in deciphering a
      brief which fails to adhere to the required form.


Campbell v. Breedlove, 244 Ga. App. 819, 821 (535 SE2d 308) (2000) (citation and

punctuation omitted).

      1. In Langford’s first enumeration of error, he contends that the parties settled

the case, and DCH’s motion to dismiss was therefore moot. Langford’s brief,

however, contains no citation of authority or reasoned legal argument to support this

claim. For example, his brief contains no legal citations or legal argument regarding

when a settlement agreement becomes binding, the circumstances under which a

motion to dismiss becomes moot, or a trial court’s authority to rule on a motion to

dismiss. Accordingly, this claim of error is deemed abandoned. de Castro v. Durell,

295 Ga. App. 194, 204 (3) (671 SE2d 244) (2008) (deeming an enumeration of error

abandoned where the appellant failed to cite any legal authority in support thereof);

see Court of Appeals Rule 25 (c) (2) (“Any enumeration of error that is not supported

in the brief by citation of authority or argument may be deemed abandoned.”). See

also Gresham v. Harris, 349 Ga. App. 134, 138 (1), n. 9 (825 SE2d 516) (2019) (legal

analysis “is, at a minimum, a discussion of the appropriate law as applied to the

relevant facts”) (citation, punctuation, and emphasis omitted).

                                          5
      2. In Langford’s second enumeration of error, he contends the trial court erred

in finding that his ante litem notice did not meet the procedural requirements of

OCGA § 50-21-26 (a) (2) and (5) (A). We disagree.

      The GTCA provides a limited waiver of the State’s sovereign immunity “for

the torts of state officers and employees while acting within the scope of their official

duties or employment.” OCGA § 50-21-23 (a). That waiver is effective only if all of

the requirements in the GTCA are met. See OCGA § 50-21-23 (b) (“The state waives

its sovereign immunity only to the extent and in the manner provided in this article

and only with respect to actions brought in the courts of the State of Georgia.”).

Before filing suit, a GTCA claimant is required to send or deliver an ante litem notice

to the Risk Management Division of the DOAS. OCGA § 50-21-26 (a). A copy of the

notice must be sent or delivered to the agency, “the act or omissions of which are

asserted as the basis of the claim.” OCGA § 50-21-26 (a) (2). Within the notice, the

claimant must state, to the extent of the claimant’s knowledge and belief:



      (A) The name of the state government entity, the acts or omissions of
      which are asserted as the basis of the claim;
      (B) The time of the transaction or occurrence out of which the loss
      arose;

                                           6
      (C) The place of the transaction or occurrence;
      (D) The nature of the loss suffered;
      (E) The amount of the loss claimed; and
      (F) The acts or omissions which caused the loss.


OCGA § 50-21-26 (a) (5).

      Strict compliance with the GTCA’s ante litem notice requirements is required;

substantial compliance is insufficient. See Bd. of Regents of Univ. System of Ga. v.

Myers, 295 Ga. 843, 845 (764 SE2d 543) (2014). If the required notice of a claim is

not given, courts do not have jurisdiction over the claim. See OCGA § 50-21-26 (a)

(3) (“No action against the state under this article shall be commenced and the courts

shall have no jurisdiction thereof unless and until a written notice of claim has been

timely presented to the state as provided in this subsection[.]”).

      Here, Langford failed to identify in his ante litem notice “[t]he name of the

state government entity, the acts or omissions of which are asserted as the basis of the

claim,” as required by OCGA § 50-21-26 (a) (5) (A). Langford’s omission of an

entire category of information required by OCGA § 50-21-26 (a) (5) renders the

notice insufficient. Brown, 355 Ga. App. at 481 (“[T]he complete omission of one of

the six categories of information required by the ante litem notice statute render[s]



                                           7
such notices insufficient.”) (citation and punctuation omitted). Furthermore, Langford

does not dispute that he failed to send a copy of his ante litem notice to DCH. He

argues, however, that because of the parties’ settlement discussions and e-mail

exchanges, the State was aware that DCH was the agency at issue.4 “Nevertheless,

even when the state agency has actual notice, a claimant is not excused from strictly

complying with the notice requirements.” Id. (citation and punctuation omitted).

      On appeal, Langford contends that the Supreme Court of Georgia’s decision

in Cummings v. Ga. Dept. of Juvenile Justice, 282 Ga. 822 (653 SE2d 729) (2007),

supports his argument that the trial court erred in finding that his ante litem notice did

not comply with the statutory requirements. In Cummings, the plaintiff believed that

the agency at issue was the Georgia Department of Transportation (“DOT”), when the

correct agency was the Georgia Department of Juvenile Justice (“DJJ”). Id. at 822.

As a result, the plaintiff named the DOT as the responsible agency in her ante litem

notice instead of the DJJ and mailed a copy of the notice to the DOT instead of the

DJJ. Id. The Supreme Court noted that the plain language of OCGA § 50-21-26 (a)

(5) (A) “requires the identification of the agency asserted to be responsible, rather

      4
       Langford’s repeated assertions that he engaged in communications “with the
proper entity” — which he identifies as DCH — are disingenuous. Each of the
communications to which he refers was with DOAS, not DCH.

                                            8
than identification of the agency actually responsible[,]” and the plain language of

OCGA § 50-21-26 (a) (2) similarly “requires notice to the agency asserted to be,

rather than the agency that actually is, responsible[,]” id. at 825 (emphasis in

original), and found that the plaintiff had complied with the plain language of these

ante litem notice provisions. Id. at 827. In contrast, Langford did not comply with the

plain language of the statute; he did not identify or mail the notice to the wrong state

agency — he failed to identify any agency, “the acts or omissions of which are

asserted as the basis of the claim[,]” OCGA § 50-21-26 (a) (5) (A), or send a copy of

the notice to any such agency, OCGA § 50-21-26 (a) (2). Thus, Cummings does not

support Langford’s contention that the trial court erred by finding that his ante litem

notice did not comply with OCGA § 50-21-26 (a) (2) and (5) (A).

      Because Langford’s failure to strictly comply with the statutory notice

requirements deprived the trial court of jurisdiction over his claim against DCH, we

affirm the trial court’s dismissal of Langford’s complaint. See Brown, 355 Ga. App.

at 481-482.

      Judgment affirmed. Rickman, C. J., and McFadden, P. J., concur.




                                           9